EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of ADGS Advisory, Inc. (the “Company”) on Form 10-Q for the period ended May 31, 2013, as filed with the Securities and Exchange Commission (the “Report”), the undersigned certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of the undersigned’s knowledge, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:July 22, 2013 By: /s/ Li Lai Ying Li Lai Ying, Chief Executive Officer (Principal Executive Officer) Dated:July 22, 2013 By: /s/ Li Lai Ying Li Lai Ying, Chief Financial Officer (Principal Financial Officer)
